Citation Nr: 0703009	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-22 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUE

Entitlement to increased (enhanced) Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to April 
1945.  He died in February 1969.  The appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.     


FINDINGS OF FACT

1.  In April 1966, the RO increased the disability rating for 
service-connected diabetes mellitus, with diabetic 
retinopathy and Kimmelstile-Wilson disease, from 60 to 100 
percent effective December 13, 1965.  The 60 percent rating 
had been in effect since March 14, 1961.  

2.  The veteran died in February 1969.  In April 1969, the RO 
determined that service-connected diabetes mellitus, the sole 
disability service-connected during his lifetime, materially 
contributed to cause his death.

3.  At the time of his death, the veteran did not have a 
claim pending for an earlier effective date for the 100 
percent rating assigned for diabetes mellitus and its 
residuals, or any other claim.  The veteran did not file a 
claim of clear and unmistakable error (CUE) as to the rating 
decision assigning a 100 percent rating effective December 
13, 1965.   

4.  The veteran was not entitled to compensation for a 
service-connected disability (diabetes mellitus, with 
diabetic retinopathy and Kimmelstile-Wilson disease) rated 
totally disabling for at least eight continuous years 
immediately preceding his death. 

5.  The appellant was married to the veteran since 1953.


CONCLUSION OF LAW

The criteria for entitlement to enhanced DIC are not met.  38 
U.S.C.A. § 1311 (West 2002); 38 C.F.R. §§ 3.5 (2003, 2006), 
3.10(c), (f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC benefits are payable to the surviving spouse of a veteran 
if the veteran died from a service-connected disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.5(a) (2006).  A surviving spouse may be paid DIC at an 
increased (or enhanced) rate if at the time of the veteran's 
death he was in receipt of, or was entitled to receive (or 
but for the receipt of retired pay or retirement pay was 
entitled to receive) compensation for a service-connected 
disability that was rated totally disabling for a continuous 
period of at least eight years immediately preceding his 
death.  Only periods in which the veteran was married to the 
surviving spouse shall be considered in making that 
determination.  38 U.S.C.A. § 1311(a)(2) (West 2002).  In 
this case, the record indicates that the late veteran and 
appellant were married in 1953, and there is no suggestion or 
evidence that the marriage was not legally in effect from 
1953 through the veteran's death in 1969.  

Except with respect to benefits under the provisions of 38 
U.S.C.A. § 1311(a)(2), Section 1318 and certain cases 
involving individuals whose VA benefits have been forfeited 
for treason or subversive activities, issues involved in a 
survivor's claim for death benefits are decided without 
regard to prior disposition of those issues during the 
veteran's lifetime.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1106 (2006).  Here, because the appellant's claim 
is predicated on 38 U.S.C.A. § 1311(a)(2), the Board must 
take into account prior adjudication of issues during the 
veteran's lifetime.

The appellant filed her enhanced DIC benefits claim in June 
2003.  The Board recognizes that criteria pertaining to 
claims for enhanced DIC under 38 U.S.C.A. § 1311 were 
revised.  See Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000) 
(for the purpose of determining whether a survivor was 
entitled to enhanced DIC benefits under 38 U.S.C. § 
1311(a)(2) (veteran required to have been rated totally 
disabled for a continuous period of eight years prior to 
death), the implementing regulation, 38 C.F.R. § 20.1106, 
permitted "hypothetical entitlement"); National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I) (on 
a challenge to the validity of 38 C.F.R. § 3.22, the Federal 
Circuit found a conflict between that regulation and 38 
C.F.R. § 20.1106, and concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interpreted a virtually identical veterans benefit statute, 
38 C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these nearly identical statutes 
(§§ 1311 and 1318) in conflicting ways).  The Federal Circuit 
remanded the matter and directed VA to stay all proceedings 
involving claims for DIC benefits under 38 U.S.C. § 1318 
where the outcome was dependent on 38 C.F.R. § 3.22 pending 
the conclusion of expedited rulemaking.  On April 5, 2002, VA 
amended 38 C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit available under 38 U.S.C. § 1311(a)(2).  
67 Fed. Reg. 16,309-16,317 (April 5, 2002) (effective May 6, 
2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22, as amended, was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
Sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening - "hypothetical 
entitlement" claims.  The Federal Circuit held that, 
although VA could construe the language of the two statutory 
sections to foreclose the reopening of all total disability 
claims filed during the veteran's lifetime except for CUE 
claims, VA did not address why other grounds for reopening 
closed proceedings (in addition to CUE) should not also be 
allowed.  

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language of the statute (Section 
1318), was not intended to provide for "hypothetical 
entitlement" to DIC.  Rather, "entitled to receive" was 
properly interpreted now by Section 3.22 of VA regulations.  
Because the Federal Circuit upheld VA's position in NOVA I 
that the amendments to Section 3.22 were "interpretative," 
the amendments did not make "new law" but merely 
interpreted existing law.

In NOVA II, the Federal Circuit remanded the case for VA to 
explicitly consider the various interpretations of Sections 
1311 and 1318 concerning the issue of reopening, and to make 
a rational selection among the alternatives with supporting 
explanation.  The Federal Circuit revised the stay order 
imposed in NOVA I, directing VA to process all DIC claims, 
including "hypothetical entitlement" claims, except for 
claims under 38 U.S.C. §§ 1311(a)(2) and 1318 where a 
survivor seeks to reopen a claim on the grounds of new and 
material evidence, pending further rulemaking proceedings.

Following the remand in NOVA II, VA promulgated regulations 
under both sections 1311 and 1318.  See 70 Fed. Reg. 72,211 
(Dec. 2, 2005); 38 C.F.R. § 3.10(f)(3) (2006); 38 C.F.R. § 
3.22(b) (2006).  The new regulations interpret "entitled to 
receive" to include situations where, during the veteran's 
lifetime, the claim could have been reopened based on CUE, 
and also where reopening could have occurred based on new 
evidence "consisting solely of service department records 
that existed at the time of a prior VA decision but were not 
previously considered by VA."  38 C.F.R. § 3.22(b).  In 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, No. 2006-7052, -7061 (Fed. 
Cir. 2007) (NOVA III), the Federal Circuit concluded that 
VA's interpretation of Sections 1311(a)(2) and 1318 as 
allowing compensation only in circumstances where the grounds 
for reopening a veteran's claim would provide retroactive 
relief is reasonable.  Consequently, the Court affirmed the 
regulations, and also lifted the stay imposed in NOVA II on 
the processing of claims under Sections 1311(a)(2) and 1318.  

The result of the above is that VA has established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C. §§ 1311(a)(2) or 
1318, regardless of the date of filing of the claim.  Thus, 
this appeal does not present an issue of hypothetical 
entitlement to enhanced DIC benefits.  

An April 1945 rating decision granted service connection for 
the veteran's diabetes mellitus.  An initial rating of 40 
percent was assigned effective April 14, 1945, the day after 
the veteran's discharge from active duty.  Subsequent rating 
action resulted in an increased rating of 60 percent 
effective March 14, 1961.  An April 1966 rating decision 
increased the rating to 100 percent, effective December 13, 
1965, for diabetes mellitus, with diabetic retinopathy and 
Kimmelstile-Wilson disease.  Service connection was not in 
effect for any other disability.  The record does not reflect 
any notice of disagreement or other communication from the 
veteran or an authorized representative or agent concerning 
the April 1966 rating decision.  The veteran did not indicate 
any intention to pursue review of the RO determination that 
December 13, 1965 should be the effective date for the 100 
percent rating assigned for diabetes mellitus and its 
residuals.  He did, however, pursue successfully special 
monthly compensation benefits based on need of aid and 
attendance, associated with his diabetes mellitus.  See 
August 1968 rating decision.     
 
The veteran passed away in February 1969.  In April 1969, the 
RO granted service connection for the cause of the veteran's 
death, based on its determination that the evidence showed 
the veteran died as a result of cardiovascular accident due 
to diabetes mellitus and pneumonia.    

In this case, at the time of his death, the veteran had been 
receiving service-connected disability benefits based on a 
total rating, but for just over three years.  The requisite 
eight-year requirement is not met.  See 38 C.F.R. §§ 3.5(e) 
(2003); 38 C.F.R. § 3.10(c) (2006).  The Board has considered 
the appellant's handwritten statements, including that 
submitted with VA Form 9.  In essence, her argument is that 
her late husband's disability was severe before the total 
rating became effective in December 1965, and a 100 percent 
rating should have been assigned before then.  She said that 
the Social Security Administration (SSA) had determined her 
husband was totally disabled due to diabetes before VA 
determined he was totally disabled.  She also stated that, 
because her husband's health had been so severely impaired, 
she had to take care of him for years before he died. 

Here, the appellant's argument appears to be based on a 
contention as to "hypothetical entitlement"; as stated 
earlier, "hypothetical entitlement" is not the issue before 
the Board.  Nor is VA bound by any prior disability 
determination another government agency, including the SSA.  
Nor is there any evidence that the veteran himself raised an 
issue as to the effective date assigned to the 100 percent 
rating for diabetes mellitus and its residuals.  There is no 
evidence that he intended to seek appellate review of the 
April 1966 rating decision granting a 100 percent rating for 
diabetes effective December 13, 1965.  (In this connection, 
it is noted that the appellant cannot now challenge the 
effective date assigned in that rating decision, as neither 
the veteran, nor his authorized representative challenged 
that determination.)  Nor is there any claim filed as to 
alleged CUE in prior rating action such that there could be 
some basis to argue that the veteran would have been entitled 
to a total rating earlier than December 13, 1965, but for CUE 
in a prior rating decision.  The Board does not find that the 
appellant's present contention that a total rating was 
warranted earlier based on the severity of the veteran's 
diabetes and/or based on purported SSA disability 
determination amounts to a claim of CUE that warrants 
deferment of a decision here.  She has not specifically 
claimed that a specific rating decision was clearly and 
unmistakably erroneous.  Further, as diabetes, to include 
residuals like retinopathy, was the sole service-connected 
disability, there cannot be any grounds for entitlement to 
enhanced DIC benefits based on a disability other than 
diabetes.    

While the Board appreciates the appellant's argument that her 
husband's condition was severe for many years before his 
death, that is not a sufficient evidentiary basis for the 
purposes of the eight-year rule.  Because a total rating was 
not in effect for a minimum eight continuous years before the 
veteran's death, entitlement to enhanced DIC benefits under 
38 U.S.C.A. § 1311(a)(2) is not shown.  The Board is bound by 
this criterion and does not have authority to resolve this 
appeal favorably on an equitable basis.  See 38 U.S.C.A. 
§§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994); Smith (Edward F.) v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992) (the Board is bound by the law and is 
without authority to grant benefits on an equitable basis).

Finally, the Board finds that where, as here, the law is 
dispositive on a claim, the claim should be denied because of 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Thus, to the extent there might have 
been any defect associated with VA compliance with the duties 
to notify and assist (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006)), there cannot be any 
prejudice.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether prejudice occurred); 38 C.F.R. § 20.1102 (2006) 
(harmless error).  Because this appeal turns on whether the 
appellant is qualified to receive enhanced DIC benefits based 
on the record on adjudication history through the date of the 
veteran's death, new evidentiary development associated with 
her June 2003 claim would not result in a favorable outcome.  
38 C.F.R. § 3.159(d)(1).  


ORDER

Increased or enhanced DIC under 38 U.S.C.A. § 1311(a)(2) is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


